 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                                NO. C18-1301RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER DENYING MOTION FOR
                                                                RECONSIDERATION
11
      ECO SCIENCE SOLUTIONS, INC., et al.,

12
                            Defendants.

13
            On August 22, 2019, the Court found that defendants ESSI and/or its wholly-owned
14
     subsidiary Ga-Du breached plaintiff’s Employment Agreement and are liable for compensatory
15

16   damages thereunder. The Court also found that plaintiff’s wages were unlawfully withheld after

17   she withdrew her consent to nonpayment and that “the employer and any officer, vice principal,
18   or agent involved in the decision not to pay” are liable for double damages and attorney’s fees
19
     under RCW 49.52.070. Dkt. # 32.1 Although plaintiff specifically sought a declaration that
20
     defendants Rountree and Lewis were personally liable for the statutory wage violations,
21
     defendants did not address this claim for relief in their cross-motion. Nevertheless, the evidence
22

23   plaintiff provided did not establish the liability of the individual defendants as a matter of law,

24   and the Court simply noted that any officers, vice principals, or agents ultimately found to have
25
            1
26            Defendants’ cross-motion for summary judgment regarding plaintiff’s breach of contract and
     statutory wage claims was denied. Id.
27
     ORDER DENYING MOTION FOR
28   RECONSIDERATION - 1
 1   been involved in the decision not to pay would be liable under RCW 49.52.050 and RCW
 2   49.52.070.
 3
            Defendants have now filed a motion for reconsideration seeking “a confirmation that the
 4
     judgment resulting from the [summary judgment order] will be entered against ESSI alone, and
 5

 6   not against the individual defendants Rountree or Lewis.” Dkt. # 34. Motions for reconsideration

 7   are disfavored in this district and will be granted only upon a “showing of manifest error in the
 8   prior ruling” or “new facts or legal authority which could not have been brought to [the Court’s]
 9
     attention earlier with reasonable diligence.” LCR 7(h)(1). Defendants request for “clarification”
10
     essentially seeks summary judgment in their favor on an issue they chose to ignore based on
11
     evidence regarding the internal workings of ESSI and Ga-Du that could have and should have
12

13   been brought to the Court’s attention earlier. Because defendants have not met their burden

14   under LCR 7(h)(1), the motion for reconsideration is DENIED.
15

16

17          Dated this 20th day of November, 2019.

18                                             A
                                               Robert S. Lasnik
19                                             United States District Judge
20

21

22

23

24

25

26

27
     ORDER DENYING MOTION FOR
28   RECONSIDERATION - 2
